Citation Nr: 1711954	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (claimed gastroesophageal reflux disorder (GERD)) as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 40 percent for hepatitis C.

3.  Entitlement to a separate rating for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis under Diagnostic Code 5000.

4.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.

5.  Entitlement to referral for extraschedular consideration.


REPRESENTATION

[redacted], pursuant to 38 C.F.R. § 14.630
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO in February 2013; a transcript of the hearing is of record. 

The Board notes that the Veteran previously requested a hearing at the Board's offices in Washington DC.  In October 2014, the Veteran withdrew his request for a Board hearing by indicating that he did not wish to appear at a hearing.  He requested that his appeal be considered based on the evidence of record.

In November 2014 the Board, in part, denied entitlement to service connection for a gastrointestinal disability claimed as GERD; denied entitlement to a rating in excess of 40 percent for hepatitis C; denied entitlement to a rating in excess of 40 percent for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis; and denied entitlement to a rating in excess of 20 percent of lumbosacral strain.

The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated August 2016, the Court vacated the November 2014 Board decision pursuant to the Motion and remanded these issues to the Board for further appellate review consistent with its Order. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

VA is obligated to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for entitlement to service connection for a gastrointestinal disability claimed as GERD, the Board notes that the November 2014 Board decision denied entitlement to service connection on the basis that there was no credible evidence of a relationship, or nexus, between the current gastrointestinal disorder and the Veteran's active service.  Notably, the Veteran underwent a VA examination in July 2009.  In an addendum opinion, the examiner opined that the Veteran's current gastritis was unrelated to service.

However, as noted by the July 2016 Joint Motion, the Veteran also expressly raised a theory of entitlement to service connection for a gastrointestinal disorder on a secondary basis as he contends that his GERD was secondary to his PTSD, loss of use of foot, low back strain and hepatitis C disabilities as his years of having taken medications for these disabilities have resulted in his gastrointestinal disability.  

Notably, while the July 2009 VA examiner opined that the Veteran's current gastritis was unrelated to service, there is currently no medical opinion of record addressing whether the Veteran's gastrointestinal disability has been caused or aggravated by a service-connected disability or by medications taken for these service-connected disabilities.

Therefore, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for gastrointestinal disability claimed as GERD, to include as secondary to medication for treatment of a service-connected disability, and that further medical examination and opinion in connection with this claim are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for a rating in excess of 40 percent for hepatitis C, the Board notes that in the July 2016 Joint Motion, the parties determined that in its November 2014 denial of a rating in excess of 40 percent for hepatitis C, the Board erred in discounting the opinion of an April 2013 VA examiner who opined that the Veteran suffered from near-constant debilitating symptoms (fatigue, malaise, anorexia, right upper quadrant pain) on the basis that the rationale for this determination was not adequately explained.  The Joint Motion noted that the Board, in its November 2014 denial, did not sufficiently explain its requirement that the examiner provide a rationale for his description of the Veteran's symptomatology, as the Disability Benefits Questionnaire (DBQ) completed by the April 2013 VA examiner did not ask or contain a space for the provision of a rationale regarding the frequency of the Veteran's symptoms.

Notably, the Board determined that the record did not demonstrate substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  However, as noted in the Joint Motion, the Board did not adequately account for the Veteran's weight fluctuations as reflected by the record subsequent to his hepatitis C diagnosis.

As a result, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's service-connected hepatitis C disability to include opinions on whether the Veteran has daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, or near-constant debilitating symptoms.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected hepatitis C disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim to a rating in excess of 40 percent for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis, the Board notes that in the July 2016 Joint Motion, the parties determined that the Board provided an inadequate statement of reasons or bases in its November 2014 denial of a rating in excess of 40 percent for loss of use of the right foot.  Specifically, while the Board noted that the Veteran was not entitled to a separate rating for osteomyelitis of the right foot as "the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level" and 40 percent is the rating for amputation at the foot, an increased 60 percent rating is however available under Diagnostic Code 5000 as it is based on constitutional symptoms and is not subject to the amputation rule.

Under Diagnostic Code 5000, a 60 percent evaluation is warranted for frequent episodes of osteomyelitis, with constitutional symptoms.  A 100 percent evaluation is warranted when there is osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.

As a result, the Joint Motion found that the Board must address whether the Veteran had episodes of osteomyelitis "with constitutional symptoms."

Notably, the Veteran most recently underwent a VA examination for his right foot disability in October 2011.  The examiner noted that the Veteran reported constitutional symptoms from the active osteomyelitis such as anemia, weight loss, a long history of intractability, debility and fever.  On examination, the Veteran had signs and symptoms of osteomyelitis at the right ankle/right lower leg.  Examination of the bone showed tenderness, edema redness, effusion, painful motion and drainage.  However, the examiner specifically indicated that there were no constitutional signs of bone disease.

Since the Veteran's last VA examination in October 2011, multiple treatment records have however indicated a possible worsening of the Veteran's service-connected right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis disability.  Notably, a September 2016 VA treatment report indicated that the Veteran had a history of chronic right osteomyelitis and that he had a follow up scheduled for wound care.  The Veteran was also advised to see podiatry both to establish care for his chronic osteomyelitis and so that he could be placed in a proper brace.  

Given that the Veteran appears to be receiving continued treatment for this disability, the Board finds that a new VA examination would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green; supra and Caffrey; supra.

Regarding the Veteran's claim for a rating in excess of 20 percent for a lumbosacral strain, the Board notes that in the July 2016 Joint Motion, the parties determined that in its November 2014 denial of a rating in excess of 20 percent for a lumbosacral strain, the Board erred in relying on inadequate VA examinations in July 2009, October 2011 and April 2013 to the extent that the examinations did not describe the Veteran's reported flare-ups in terms of limitation of motion or provide an explanation as to why an estimation of loss of motion could not be provided.

The Joint Motion noted that the July 2009 VA examiner described the Veteran as experiencing flare-ups at the pain level of 10/10 which lasted 1 1/2 days but did not provide a limitation of motion estimate.  Additionally, the October 2011 VA examination appeared to conflate the low back and right foot disorders and did not provide an estimate on the limitation of motion experienced or described during flare-ups.  Finally, the April 2013 VA examiner described the Veteran's functional loss as "pain with movement" but did not provide any information regarding the loss of motion caused by these flares or an explanation as to why an estimate was not possible.  See Mitchell v. Shinseki, 25 Vet. App. at 43.

Accordingly, a new VA examination is necessary to access the current severity of the Veteran's service-connected chronic lumbosacral strain disability that includes a discussion of functional impairment as result of his disability.

On examination, the VA medical examiner must conduct range-of-motion testing of the Veteran's lumbar spine, including specific findings pertaining to loss of range of motion of his lumbar spine due to repetitive motion as well as discussion of functional loss during joint flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The examiner must identify, in the context of these findings, at what point pain begins in range of motion and must discuss the presence and extent of the Veteran's current functional impairment as portrayed in terms of the additional loss in range of motion.

The Joint Motion also instructed the Board to review the submissions filed by the Veteran within one year of the RO's February 2008 rating decision which awarded a 100 percent disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)(1) to determine whether a Notice of Disagreement (NOD) was timely filed as to the April 25, 2005 effective date of these awards.  

In 2008, at the time period in question, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result would constitute an NOD.  While special wording was not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. 
§ 20.201 (2008).

The Board notes that the Veteran did not identify a particular document that he felt should have been construed by the RO as a NOD.  After a review of the submissions filed by the Veteran within one year of the RO's February 2008 rating decision, the Board concludes that the Veteran did not express disagreement with the effective date of the awards for a 100 percent rating for PTSD and entitlement to an SMC under 38 U.S.C.A. § 1114(s)(1).  In making this determination, the Board finds it significant that there are several documents, to include multiple VA Form 9s, received within one year of the February 2008 rating decision.  Importantly, there was also a statement of the case (SOC) issued the same date as the February 2008 rating decision, which continued the denials of the issues of (1) service connection for hepatitis C also claimed as anorexia, fatigue and abnormal liver tests, (2) service connection for hypertension on a direct basis or as secondary to the service connected disability of posttraumatic stress disorder, loss of use of the right foot or any other condition, (3) service connection for gastroesophageal reflux disease (GERD) also claimed as acid reflux, and (4) entitlement to special monthly compensation due to the need for the regular aid and attendance of another person.  The February 2008 rating decision granted (1) a 100 percent evaluation for PTSD effective April 25 2005, (2) entitlement to special monthly compensation based on housebound criteria being met from April 25, 2005, and found that (3) the claimant is considered competent.

In the Form 9 received in April 2008, the Veteran stated, in relevant part, that he disagreed with (1) Hepatitis C/EED, (2) Hypertension/EED, (3) GERD/EED, (4) SMC/EED (5) New and Material Evidence/EED, (6) Extension of Temporary 100 % for Loss of use right foot and, (7) Request Motion Advance to on the Docket.  The Board finds it significant that the first four issues he expressed disagreement with correspond to the first four issues in the February 2008 SOC.  Moreover, the Form 9 received in May 2008 appears to further clarify that the Veteran is disagreeing with the first four issues in the February 2008 SOC.  The Veteran stated, in relevant part, that he disagreed with (1) Hepatitis C (earliest effective date) Veteran request 100 % rating for Hepatitis C, (2) Hypertension (earliest effective date) Veteran request 60 % rating for Hypertension, (3) GERD or Acid Reflux (earliest effective date) Veteran request 30% rating for GERD, (4) Veteran request Special Monthly Compensation based on aid and attendance under 38 U.S.C. 1114(1), (5) Whether New and Material evidence submitted is sufficient to reopen claim for earlier effective date for award of PTSD, (6) Whether medical evidence support extension of temporary 100 % and convalescence for one full year from surgeries, and (7) Request Motion to Advance on the Docket.  

Accordingly, the Board concludes that these statements were intended as a substantive appeal with the February 2008 SOC as opposed to a NOD with the February 2008 rating decision.  38 C.F.R. §§ 20.201, 20.202 (2008).  Thus, the Board finds that the Veteran was filing a substantive appeal with the denial of SMC under 38 U.S.C.A. § 1114(l); the issue that was appealed to the Board and denied by the Board in the November 2014 decision.  There is no subsequent statement that can be reasonably read as an expression of disagreement with the effective date of the grant of SMC under 38 U.S.C.A. § 1114(s).  Thus, the Board concludes that a NOD was not timely submitted with regard to the effective date of the grant of SMC under 38 U.S.C.A. § 1114(s).

With regard to whether any correspondence received within one year of the February 2008 rating can be construed as a NOD with the effective date of the grant of 100 percent for PTSD, the Board observes that the rating assigned PTSD is not listed as an issue in the February 2008 SOC.  However, it was listed in a November 2005 SOC, entitlement to an earlier effective date for service connection for posttraumatic stress disorder, that was on appeal at the time the Veteran submitted the April and May 2008 Form 9s, and was subsequently denied by the Board in its November 2014 decision.  The Board finds that the April and May 2008 Form 9s were intended as continued expression of disagreement with the denial of the effective date for the initial grant of service connection for PTSD as he felt that the effective date should be when his PTSD developed in service.  There is no statement that can be reasonably read as an expression of disagreement with the effective date of the grant of 100 percent rating.  The Board finds it significant that the Veteran does not mention the rating assigned his PTSD in these submissions, let alone disagree with the effective date of the 100 percent rating.  Thus, the Board concludes that a NOD was not timely submitted with regard to the effective date of the grant of the 100 percent rating for PTSD.

As a result, issues of an earlier effective date for a 100 percent rating for PTSD and an earlier effective date entitlement to an SMC under 38 U.S.C.A. § 1114(s)(1) are not before the Board.

The Board additionally notes that the Joint Motion found that the Board provided an inadequate statement of reasons or bases for finding that the Veteran was not entitled to referral for extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1).  However, as the Board is remanding the issues above for additional development, consideration for referral for an extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1) is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present gastrointestinal disability claimed as GERD.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current gastrointestinal disability claimed as GERD was (a) caused by or (b) aggravated (made permanently worse) by one of his service-connected disabilities, or the medication for treatment of a service-connected disability.  The Veteran's service-connected disabilities are PTSD; hepatitis C; loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis; a lumbosacral strain; a torn medial meniscus of the left knee; radiculopathy of the left lower extremity; radiculopathy of the right lower extremity; degenerative joint disease of the right knee; hypertension; and scar of the donor site, left iliac crest.  In making this determination, the examiner should specifically address which medication(s) would cause or aggravate a gastrointestinal disability and if they are taken to treat one of the Veteran's service-connected disabilities.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected hepatitis C disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's service-connected hepatitis C disability.

The examiner must state whether the Veteran's hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.   If the hepatitis C causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should also report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

The examiner should explain the rationale for all opinions.

4.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies and the examiner should describe in detail all symptomatology associated with the Veteran's service-connected loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis disability.

The examiner should specifically note whether there are frequent episodes of osteomyelitis, with constitutional symptoms.  And any constitutional symptoms of osteomyelitis should be recorded.

The examiner should explain the rationale for all opinions.

5.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected lumbosacral strain disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies, including x-ray and range of motion studies in degrees, should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbosacral strain disability.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

In addition, the physician should address the functional impairment caused solely by the Veteran's lumbar spine disability during periods of flare-ups.  The examiner is asked to equate such functional losses to additional degrees of limited motion.  If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss due to flare up, then the examiner must state so and explain why an opinion cannot be provided.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected lumbar spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected lumbar spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should explain the rationale for all opinions.
6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

